12/06/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                       Case Number: DA 22-0318


                                           DA 22-0318
                                                                                 6
STATE OF MONTANA,
                                                                                  DEC 0 6 2022
                                                                                BL)WE:n Urea nwood
             plaintiff and Appellee.                                          C, _      U  -    Cowl
                                                                                       nf Montane


      v.
                                                                         ORDER
CHRISTOPHER WILLET,

             Defendant and Appellant.



       Christopher Scott Willet appeals his sentence on revocation of a suspended seven-year
sentence for felony Criminal Endangerment, a violation of § 45-5-207, MCA, to which he
pleaded guilty in the Nineteenth Judicial District Court. The District Court's judgrnent on
revocation imposed a seven-year prison term with two years suspended, reimposed all of the
prior terms of conditions of community supervision from the October 2021 judgment, and
ordered the forfeiture and disposal of the weapons seized from Willet's home during a
probation search. Willet argues that the District Court lacked statutory authority to order the
forfeiture of his firearms and that it violated his constitutional rights in ordering the forfeiture
without requisite due process of law. Finally, he maintains that defense counsel rendered
ineffective assistance by failing to object to the court's forfeiture order.
       Without agreeing to all of his arguments, the State concedes that under the particular
facts presented in this record and in the interests ofjustice, this matter should be remanded to
the District Court with instructions to strike the forfeiture portion of Willet's Judgrnent and
Sentence Nunc Pro Tunc. The State agrees that the applicable statutes did not give the
sentencing court authority to order the forfeiture of Willet's firearms when it revoked his
suspended sentence.
      Having reviewed the parties' submissions, and good cause appearing,
      IT IS ORDERED that this case is remanded to the Nineteenth Judicial District Court
with instructions to issue an amended judgment striking paragraph 5 from its April 27, 2022
Judgment and Sentence Nunc Pro Tunc in Lincoln County Cause No. DC-21-14 that requires
the Defendant to "surrender to the Lincoln County Sheriffs [sic] Office the firearms that
were confiscated by the Probation and Parole Officer."
      In all other respects, this appeal is DISMISSED.
      The Clerk is instructed to provide copies of this Order to all counsel of record and to
the Honorable Matthew J. Cuffe, presiding District Judge.
      Dated this   .4.   ray of December, 2022.